
	
		I
		112th CONGRESS
		1st Session
		H. R. 2039
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on nightlights of
		  plastic.
	
	
		1.Certain nightlights of
			 plastic
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new headings:
				
					
						
							
								9902.07.01Nightlights of plastic base material (provided for in
						subheading 9405.40.80) FreeNo changeNo changeOn or before 12/31/2013
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			(c)Retroactive
			 applicationNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with U.S. Customs and Border Protection
			 before the 90th day after the date of the enactment of this Act, any entry, or
			 withdrawal from warehouse for consumption, of any article—
				(1)that was made on
			 or after January 1, 2011, and before the 15th day after the date of the
			 enactment of this Act, and
				(2)with respect to
			 which there would have been no duty if the amendment made by subsection (a)
			 applied to such entry or withdrawal,
				shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.
